DETAILED ACTION
	Claims 1-6, 11, 19, 20, 23, 24, 27, and 28 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 28, 2022 has been acknowledged and has been entered into the present application file.
Previous Improper Markush Grouping Rejections
Claims 1, 2, 4, 6, 19, 20, 23-25, 27, and 28 were previously rejected on the basis that it contains an improper Markush grouping of alternatives.
The Applicant has traversed the rejection on the grounds that the Applicant asserts that the members of the Markush group share a single structural similarity in the phenyl ring connected to a C(=Z1)N(RN2)(phenyl/pyridinyl) moiety connected by a L2-L1 linker, and that the group is drawn to a common use.  However, the claimed moiety is variable in that the L2-L1 linker is necessary for the utility of the compound and can be of various sizes and compositions from the definitions of L1 and L2.  Additionally, L1 can form rings with RN2.  The single structural similarity or common core structure must be sufficient in order to convey the common utility of the genus.  However, given the great variability in the linker and the ability of the linker to be bonded to the rest of the molecule in a fused ring, there is not a shared structural similarity since that would require the groups L1 and L2 to be locked.  
The Applicant then argues that the Examiner has not shown that the members of the Markush group do not share a common use.  However, since the group did not possess a single structural similarity that the common use necessarily flows from, the common use of the claimed genus is not sufficient to make the grouping proper.  Finally, the Applicant argues that the Office did not make a requirement for restriction under 35 U.S.C. 121 among the compounds having the recited Markush groups.  However, the rejection is not based on restriction practice or 35 U.S.C. 121, but on a judicially created doctrine.  
Therefore, the Applicant’s arguments have been considered fully, but were not found to be persuasive.  The rejection is maintained.
Previous Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6, 19, 20, 23-25, 27, and 28 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The structures are now legible, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 6, 19, 20, 23-25, and 28 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry Entry 1898663-01-8 (Entered April 27, 2016).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Improper Markush Grouping
Claims 1, 2, 4, 6, 19, 20, 23, 24, 27, and 28 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula I-a, I-c, I-d, I-e, I-f, and I-g 
    PNG
    media_image1.png
    420
    594
    media_image1.png
    Greyscale

is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the structure does not have a constant core structure as the linker groups L1 and L2 can be variable in size and structure.  Therefore, there is not a single structural similarity wherein the common use flows from.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Conclusion
Claims 1, 2, 4, 6, 19, 20, 23-25, 27, and 28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626